Case 21-05006         Doc 1      Filed 04/28/21       Entered 04/29/21 14:32:56                       Page 1 of 32



                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT                                .::.     ...·
                                                                                                ,

                                     AT BRIDGEPORT
                                                                                                                       ~."'
                                                                                                                  ,· ,,0

                                                                              ~   I   ! ; :-·   C-,   '                     ~.   ' fl"'



 In re                                                                                                                       '"
                                                           Case No. 21-bk-502S(}(J1M) :                      . ·· · .,;J;
                                                                                                          . ,,:

  KAI-UWE M. YOUNG, Debtor
                                                           ADVERSARY PROCEEDING


 KAI-UWE M. YOUNG, an individual, and                      ADV.NO.:
 ANNA DEFRANCO, an individual,
                                                                      ----------
                                  Plaintiffs,              COMPLAINT FOR DAMAGES
                                                           FLOWING FROM DEFAMATION,
 -vs-                                                      UNTETHERED ATTORNEY
                                                           LITIGATION ABUSE, DECEIT,
                                                           LIBEL, QUIET TITLE, AND
                                                           INJUNCTIVE RELIEF.
 ERIC D. HOUSER, A LAW CORPORATION,
 a Corporation of the State of California,
 ERIC D. HOUSER, a natural person, and
 SYLVIA HOUSER, a natural person, and all
 persons claiming by, through, or under such
 person, all persons unknown, claiming any legal
 or equitable right, title, estate, lien, or interest in
 the properties described in the complaint
 adverse to Plaintiffs titles thereto; and DOES 1-
 50, Inclusive;




         COMES NOW debtor and plaintiff herein, KAI-UWE M. YOUNG, and co-plaintiff

ANNA DEFRANCO ("Plaintiffs"), similarly situated, and respectfully allege the following:




                                                      1
Case 21-05006        Doc 1     Filed 04/28/21      Entered 04/29/21 14:32:56          Page 2 of 32




                                         INTRODUCTION


        This is a case involving plaintiffs similarly situated, now or previously before this Court,

who have suffered harms, losses and injuries inflicted by an attorney claiming to be a member of

a law professional corporation of which he is not, with the purported rank of "partner," claiming

accreditation before the Connecticut State Courts with a Juris Number that is issued to a non-

existent law corporation. The attorney further does not represent the claimant that was placed

upon the Summons and Complaint, and did not have and never has had any privity with the

named claimant, and was never retained by the claimant recited in the various Court papers. The

Claimant asserted rights as against the plaintiffs and their respective properties, which Claimant

did not have and never did have. The Claimant was never an aggrieved party as claimant had

and has no harms, losses or injuries by any act or failure to act of or by either of the co-plaintiffs.

       Nonetheless, the attorney and his colleagues have undertaken a multi-year, aggressive

campaign of harassment and abuse as against the plaintiffs herein, hapless consumers caught up

in the actions of disturbed individuals seeking to wrest away the legitimate properties of the

plaintiffs. The Courts have thus been confronted by rogue attorneys untethered to any client who

have scoured the landscape seeking to act as bounty hunters to go collect on allegations of

indebtedness held by yet other parties, all without even a scintilla of authority. Finally, the

attorneys have done so with scienter, in the afore knowledge that they did not represent the entity

put forth to the Courts as a claimant, yet cynically misrepresented themselves before the Courts

as being the attorneys retained, to press what tum out to be non-existent claims.

       The conduct of the defendants have had and continue to have enormous deleterious

impacts upon the plaintiffs. Both plaintiffs have had the titles to their properties slandered by

filings placed thereon by the rogue attorneys. Both plaintiffs have suffered marital stress and

                                                   2
Case 21-05006       Doc 1     Filed 04/28/21     Entered 04/29/21 14:32:56           Page 3 of 32



 disintegration from the acts and practices of the attorneys. PlaintiffKai-Uwe Young has seen his

 wife, the mother of his children, succumb to depression and alcohol. Plaintiff Anna DeFranco

 has endured the disintegration of her marriage. As an immigrant from Poland, who can fairly be

 described as an unusually attractive woman, plaintiff Defranco was Ordered by subpoena to

 undertake a "deposition" in a hotel bedroom, where there was no stenographer present; indeed,

 the rogue attorney never intended for any deposition, and abused the authority vested in him as

 an Officer of the Court to attempt sexual predation by coercion as against Ms. Defranco.

        Both plaintiffs ended up exhausted of their funds, and consequent to the unremitting

 warfare perpetrated upon them by the attorneys hired by or partner of the actual law firm now

 defendant herein, and were forced to seek relief before the United States Bankruptcy Court for

the District of Connecticut, Defranco under docket no. 16-21739, and plaintiff Young in the

instant docket, 21-50250. Defendants have ruined the credit and reputation of plaintiffs by their

predatory acts, for which plaintiffs now seek relief.

        Plaintiffs thus bring this Adversary Proceeding to seek relief by way of injunction and

damages as against defendants.



                                           COMPLAINT


        1.   This adversary proceeding is brought pursuant to 11 U.S.C. §506 and Federal Rule

of Bankruptcy Procedure 7001.

       2.    This court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§151, 157 and 1334(b). Venue is proper pursuant to 28 U.S.C. §1409.

       3.      This adversary proceeding is a core proceeding as defined at 28 U.S.C. §157(b)

(2) (b) and (b) (2) (K) in that it is an action to determine the nature, extent and validity of a lien

on property apparently evidenced by a mortgage, and the allowance or disallowance of a claim.


                                                   3
Case 21-05006        Doc 1    Filed 04/28/21     Entered 04/29/21 14:32:56         Page 4 of 32




This is a core proceeding pursuant to 28 U.S.C. § 157(b), and jurisdiction exists pursuant to 11

U.S.C. § 502 (a) and (b) (1), 11 U.S.C. § 544 (a) (3) and (b) (1), 28 U.S.C. 1334, 28 U.S.C. 2201

for declaratory relief and 28 U.S.C. 1367 for pendent state law claims.

                                      PARTIES
        4.    PlaintiffKAI-UWE M. YOUNG [hereinafter: "Young"] is an individual, at all

material times a resident of the State of Connecticut. Plaintiff Young is a debtor of the within-

captioned bankruptcy case, having filed a voluntary petition for relief under Chapter 13 of the

Bankruptcy Code on April 12, 2021 [hereinafter: "the Young Bankruptcy Case"] in the District

of Connecticut, Case Number: 21-bk-50250.

        5.    Plaintiff is and at all times mentioned herein is the owner and purchaser of real

property known as 81 Pine Hill Avenue, Stamford, Connecticut 06906.

        6.    Plaintiff ANNA DEFRANCO [hereinafter: "Defranco"] is an individual, at all

material times a resident of the State of Connecticut. Plaintiff DeFranco was a debtor petitioning

before the Connecticut Bankruptcy Courts, having filed a voluntary petition for relief from abuse

under Chapter 13 of the Bankruptcy Code on October 25, 2016 [hereinafter: "the Defranco

Bankruptcy Case"] in the District of Connecticut, Case Number: 16- 21739.

        7.    Plaintiff Defranco is and at all times mentioned herein is the owner and purchaser

of real property known as 225 Ox Yoke Drive, Berlin, Connecticut [hereinafter: the "Subject

Property"].

       8.     Defendant ERIC D. HOUSER [hereinafter: "defendant Houser"] is, upon

information and belief, a natural person residing at 3 Seabreeze Terrace, Dana Point, California

92629. Defendant Houser holds himself forth as a highly skilled and polished attorney licensed

to practice in the State of California.




                                                  4
Case 21-05006         Doc 1     Filed 04/28/21       Entered 04/29/21 14:32:56           Page 5 of 32



        9.    Defendant SYLVIA HOUSER [hereinafter: "defendant Sylvia"] is, upon

information and belief, a natural person residing at 3 Seabreeze Terrace, Dana Point, California

92629. Defendant Sylvia held herself forth as the "secretary" of at least one of defendant

Houser' s law "corporations," in a Filing with the California Secretary of State dated July 15,

2009, bearing docket number E-786560, and is a willing participant in the schemes of fraud,

deceit and avarice as further described herein. Defendant Sylvia Houser is herein included,

together with defendant Eric Houser, as the "Houser Defendants."

        10.     Defendant ERIC D. HOUSER, A LAW CORPORATION [hereinafter, "EDH

Corp."] is, upon information and belief, a Corporation operating in the State of California under

registration number C-238083. The Corporation is a vehicle for the Houser Defendants to

perpetrate their abuses and deceits upon the consumer public generally and the plaintiffs herein

specifically, and is liable in tort to plaintiffs jointly and severally with its artifice creators, the

Houser defendants. The agent for service of process ofEDH Corp. is Eric Donald Houser, with

an address for service of process at 9970 Research Drive, Irvine, California 92618.

                                   NON-PARTIES OF NOTE HEREIN

        11.    The non-party FEDERAL DEPOSIT INSURANCE CORPORATION as Receiver

for NetBank is, upon information and belief, a Corporation of the United States of America,

located 3501 Fairfax Drive, Arlington, VA 22226 [hereinafter: "FDIC"]. Agent for Service of

Process is Jay Lerner, Inspector General, at that address. FDIC is the entity that has seized the

entity NETBANK, a banking institution that became insolvent on September 28, 2007 and is

named as "lender" on various loan documents in the DeFranco cause.

        12.     The non-party MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.

[hereinafter: "Mortgage Electronic"] is, upon information and belief, a front corporation



                                                     5
Case 21-05006       Doc 1     Filed 04/28/21     Entered 04/29/21 14:32:56        Page 6 of 32



established by a consortium of banks for the express purpose of creating a privatized scheme of

alternate land records, thus effectively nullifying the 400-year-old system of Land Records

Recordation at public offices. "Mortgage Electronic" is a Delaware sham corporation with

address at 1818 Library Street, Suite 300, Reston, VA 20190, with Sharon Horstkamp as the

Agent for Service at that address.

        13.    The non-party FEDERAL DEPOSIT INSURANCE CORPORATION as

Receiver for IndyMac Bank is, upon information and belief, a Corporation of the United States

of America, located 3501 Fairfax Drive, Arlington, VA 22226 [hereinafter: "FDIC"]. Agent for

Service of Process is Jay Lerner, Inspector General, at that address. FDIC is the entity that has

seized the entity INDYMAC BANK, a banking institution that became insolvent on July 11,

2008.

        14.    The non-party DEUTSCHE BANK NATIONAL TRUST COMPANY

[hereinafter: "DBNT" or "DBNTC"] is, upon information and belief, a subsidiary entity of

Deutsche Bank Holdings, Inc., in turn a subsidiary of Deutsche Bank A.G., of Frankfurt,

Germany, and is chartered under the laws of the State of California. Its principal place of

business is located at 300 South Grand Avenue, 41st Floor, Los Angeles, CA 90071. DBNT is an

operating subsidiary of Deutsche Bank Holdings, Inc., a Corporation located in New York with

principal place of business in New York City, New York. Defendant DBNT represents itself

and holds itself forth as a "claimant" as against the Plaintiff Defranco, and has asserted a

purported secured interest on Plaintiffs residence located at 225 Ox Yoke Drive, Berlin,

Connecticut, by virtue of a lis pendens filed on the Land Records of the Town of Berlin.

Defendant DBNT further has asserted a purported secured interest on Plaintiff Young's residence




                                                 6
Case 21-05006       Doc 1     Filed 04/28/21      Entered 04/29/21 14:32:56          Page 7 of 32



 located at 81 Pine Hill Ave., Stamford CT 06906, also by virtue of a lis pendens filed on the

 Land Records of the Town of Stamford.


         15.   The Defendants herein named as "all persons claiming by, through, or under such

 person, all persons unknown, claiming any legal or equitable right, title, estate, lien, or interest in

the property described in the complaint adverse to Plaintiffs title thereto" [hereinafter referred to

 as "the unknown defendants"] are unknown to Plaintiffs. These unknown Defendants, and each

of them, claim some right, title, estate, lien, or interest in the hereinafter-described property

 adverse to Plaintiffs' title; and their claims, and each of them, constitute a cloud on Plaintiffs title

to that property.

        16.    Plaintiffs are ignorant of the true names and capacities of "Defendants" sued herein

as "DOES" 1 through 50, and therefore sues these "Defendants" by such fictitious names.

Plaintiffs will amend this complaint to allege their true names and capacities when ascertained.

Plaintiffs are informed and believe and thereon allege that each of these fictitiously named

defendants claim some right, title, estate, lien, or interest in the hereinafter-described property

adverse to Plaintiffs' title and their claims, and each of them, constitute a cloud on Plaintiffs' title

to that property.




                 ALLEGATIONS COMMON TO ALL CAUSES OF ACTION



        17.     During 2006, the plaintiff Young sought to acquire a certain residential property

[hereinafter: ''the Young Property"] in the city of Stamford of the State of Connecticut, and in

connection therewith was ultimately introduced to the non-party IndyMac Bank, Federal Savings

Bank. Plaintiff Young received a proposal couched in the provision of an adjustable-rate loan

product which had a negative-amortization feature, thus allowing the represented principal to

actually increase during the timeline of the proposal.


                                                   7
Case 21-05006      Doc 1     Filed 04/28/21     Entered 04/29/21 14:32:56         Page 8 of 32




        18.     Concurrent with the proposal described in part in paragraph 17 hereinabove, a

 paper titled "Adjustable Rate Note," together with a second paper titled "Addendum to

 Adjustable Rate Note," were presented to plaintiff Young, and he was instructed to sign the

 papers, which was completed on or about October 25, 2006, after which the two papers and

 others all bearing his signature were taken away by others and not to be seen again.

        19.     It has now been discovered that the proposal described in§§ 17 and 18

 hereinabove with the papers described variously as "Note" were not factually Notes, as they did

 not memorialize the actual transaction, and were not representative of the actual transaction.

 Instead, the actual transaction was between other parties, undisclosed to plaintiff Young, as is

 evidenced by the [redacted] "MIN Number" placed on the various papers, including the

 Mortgage pledge of security thereto. The MIN Number references a registration of a loan

transaction on the Mortgage Information data-base, kept in part by the non-party Mortgage

 Electronic Registration System, which can only assign a MIN Number to a completed transaction

 presented for registration, not to a merely contemplated transaction.

        20.     Inasmuch as the MIN Number was already on the papers presented to plaintiff

Young before he signed any of them, there was already in existence yet another, undisclosed,

transaction between other, undisclosed, parties that the MIN Number really represented.

        21.     The creation of a negative-amortization instrument renders the instrument non-

negotiable by acceptance, as described in the Uniform Commercial Code under Section 3, and

instead renders the instrument a security paper transferable only by sale, payment and delivery,

under Section 9 of said Code.

        22.    The non-disclosures of the true lenders and true parties involved in the

undisclosed transaction or transactions are and continue to be violations of the Truth in Lending

Act (TILA), 15 U.S. C. ch. 41 § 1601, 82 Stat. 146, and Regulation Z ( 12 CFR Part 226)

[collectively: "the TILA Act"].    The TILA Act and regulation give consumers the right to

cancel certain credit transactions that involve a lien on a consumer's principal dwelling.



                                                  8
Case 21-05006       Doc 1    Filed 04/28/21      Entered 04/29/21 14:32:56          Page 9 of 32




           23.   On or about July 11, 2008, the entity IndyMac Bank collapsed and filed for

 Chapter 7 bankruptcy, and was seized by the Federal Deposit Insurance Corporation ["FDIC"].

 Prior thereto, plaintiff Young began to get a glimpse of the underhandedness and trickery

 engaged in by Indy Mac and its various representing brokers, and a dispute arose between the

 parties as to whom, if any, was entitled to receive payments from plaintiff Young. That dispute

 remains unresolved.

           24.   On or about July 29, 2008, some two weeks after the IndyMac Ch. 7 bankruptcy

 filing related in § 23 above, an unknown person or entity filed the first slander of title to the

 Young Property on the Stamford Land Records, claiming an "assignment of mortgage" from

 MERS to "Wells Fargo Bank, N.A.," a non-existent entity.

           25.   The purported "assignment" of § 24 above is utterly fraudulent, a falsity,

 apparently fabricated by personnel in the back-office of Wells Fargo Bank, National Association

 ["Wells Fargo"]. Indicia of the fraud are that the purported "assignment" was signed by an

 "Amy Weis, VP," asserting that said Amy Weis was a vice president of "MERS," which was a

 fabrication. Weis was an employee of Wells Fargo.

           26.   Additionally, as IndyMac Bank, FSB was already before the Bankruptcy Courts

 with a Chapter 7 petition proceeding, it had no ability to "assign" an asset of the bankruptcy

 estate.

           27.   Nor did a "nominee" oflndyMac Bank, FSB have the ability to act as an agent of

 the principal where the principal was before the bankruptcy court in a Chapter 7 proceeding.

           28.   Even disregarding the substantive timeline of§§ 25-27 above, in any event the

 seizure oflndyMac by the FDIC precludes any ability of a nominee or agent of the precedent

 IndyMac from independently acting to file papers anywhere, much less to attempt to transfer or

 dissipate assets. Nonetheless, actors involved in the dispute and acting with the intent to harm the

 interests of plaintiff Young did so, with breathtaking arrogance.

           29.   Subsequent thereto, a series of other, equally fraudulent, purported "assignments"

 were placed upon the Stamford Land Records, in turn by Hunt Leibert Jacobson, PC [then a

                                                   9
Case 21-05006      Doc 1     Filed 04/28/21    Entered 04/29/21 14:32:56         Page 10 of 32




 foreclosure mill law firm in Hartford, Connecticut, and well known to our Courts], purporting to

 be "One West Bank;" then by "Wells Fargo Bank, N.A.," again a non-existent entity also and

 again fabricated by Hunt Leibert Jacobsen P.C.; then by Ocwen Financial Corporation,

 misrepresenting itself as "Ocwen Loan Servicing," claiming "assignment" from Deutsche Bank

 as trustee for a claimed "Harborview 2006-14" [a purported entity not otherwise described] to

 itself, Deutsche Bank, as trustee for "Harborview Mortgage Loan Trust 2006-14, Mortgage Loan

 pass-through Certificates, Series 2006-14," [a purported entity also not otherwise described].

 The purported "Ocwen Loan Servicing" address traces back to an industrial concrete-block

 windowless warehouse building with truck docks, of 14,233 sq. ft., internally a self-storage unit

 building operated by "Security Connections, Inc." and crafted, as are all other "Ocwen"

 locations, as blind alleys intended to obfuscate and confuse, leading to dead-ends.

        30.     The true picture of240 Technology Drive, Idaho Falls, showing an industrial

 warehouse, is incorporated herein:




                                                 10
Case 21-05006       Doc 1    Filed 04/28/21      Entered 04/29/21 14:32:56          Page 11 of 32




       31.     The artifice of claiming to be located inside some industrial warehouse, wherein

"Ocwen" pays hush-monies to "Security Connections, Inc." specifically to prevent the public and

process-servers from actually finding Ocwen or the Ocwen-labelled entity "Ocwen Loan

Servicing, LLC" is done with scienter, a culpable state of mind intended to further and perpetrate

frauds, including financial frauds and frauds against properties owned by others.

       32.     The Courts are thus confronted with a vast criminal enterprise, orchestrated and

controlled by the fugitive William Erbey, operating by remote-control out of Valletta, Malta.

The specific purpose of the criminal enterprise is to steal houses from American consumers.

       33.     Defendants herein, and each of them, at all material times knew that they were, in

advancing the interests of the "Ocwen" octopi of opaque entities, operating on behalf of schemes

of fraud, and nonetheless undertook such representation, knowing that everything defendants did,

and everything they pied to the Courts, were falsities; nonetheless, defendants proceeded to

advance the schemes of William Erbey and his "Ocwen" front enterprises, in an effort to enrich

themselves and the "Ocwen" criminal conspirators.

       34.     The claimed entities of § 29 above do not trace back to anything, and are

described by the Securities and Exchange Commission as "NEIT's," or "Non-Existent or

Inactive Trusts."
       35.     The falsified and fraudulent papers crafted as purported "Assignments" and filed

on the Stamford Land Records are and were designed by the actors for the purpose of

obfuscation and slander of title, and contain inherent false statements such as the claim that

Deutsche Bank maintains offices at "1661 Worthington Road, Suite 100, West Palm Beach,

Florida," when in fact it does not, and never has.
       36.     The "Ocwen" panoply of corporate entities are the creations of the fertile criminal

mind of one "William Erbey," a scandalous figure from Wall Street who has been banned for

life from the securities industry by the Securities and Exchange Commission ["SEC"].
       37.     William Erbey subsequently re-incorporated Ocwen Mortgage Servicing, Inc., his

latest vehicle for mortgage fraud and abuse, in the British Virgin Islands, claiming a registration

                                                 11
Case 21-05006      Doc 1     Filed 04/28/21     Entered 04/29/21 14:32:56          Page 12 of 32




address of Waterfront Center, Suite A, 72 Kronprindsens Gade, PO Box 305304, St. Thomas

VGB. That address comes back to the "Trident Trust Company," a Virgin Islands "brass plate"

corporation accommodation address provider, wherein a brass plate screwed onto the door is

sufficient to establish corporate existence. The actual address used by Ocwen in its

representations to the public and the courts sources back to a tourist souvenir knick-knack stall

located at the foot of the cruise ship dock in the British Virgin Islands. The souvenir stall is

currently boarded up.

       38.     William Erbey, currently a fugitive from justice, since approached the authorities

in Valletta, Malta, and purchased "citizenship" in Malta for the sum of 680,000 Euros. Malta

thereupon issued the fugitive Erbey with a Maltese passport, good for unchallenged access to the

Schengen-area countries, encompassing most of Europe.

       39.     Notwithstanding the dismal record as described in part hereinabove, the

Defendants and each of them shamelessly proffered the adulterated assignments as recorded on

the Stamford Land Records as respects Plaintiff Young, and upon the Berlin Land Records as

respects Plaintiff Defranco, as documentary evidence in support of their unremitting avalanche

of litigation abuse of Plaintiffs Young and Defranco.

       40.     During 2005, Plaintiff DeFranco was desirous of obtaining financing for the

Subject Property and consequent thereto had contact with a certain Broker who took Plaintiffs

credit Application and forwarded it to NETBANK. NETBANK in turn solicited bids for the

proposed loan and sold the credit application forward, while placing itself on the now-sold loan

application as the named "lender." In reality, NETBANK was not the true lender and was a

mere accommodation nominee.
       41.     The true lender has never been disclosed to the Plaintiff.

       42.     Concurrent with the loan application package that NETBANK had sold, a certain

paper styled as "mortgage" was crafted and presented to Plaintiff for signature. The paper

suggested that the Mortgagee would be defendant Mortgage Electronic as nominee for

NETBANK. In reality, Mortgage Electronic was not and never was a nominee for the true

                                                 12
Case 21-05006      Doc 1     Filed 04/28/21     Entered 04/29/21 14:32:56         Page 13 of 32




 lender, which was not NetBank. The pre-sold loan application package was placed into the

 Mortgage Electronic data-base system, a private recordation data-bank, under MIN Number

 "MIN 100014440002539443." The paper styled as "mortgage" was then recorded in the Land

 Records of the Town of Berlin at Vol. 554, Page 0299-0313 therein.

        43.     A paper styled as an "Assignment of Mortgage" [hereinafter: the "588

 Assignment"] was recorded in the Land Records of the Town of Berlin under Vol. 588, Page

 0272, on June 7, 2007, suggesting that "Mortgage Electronic" assigned the apparent mortgage to

 the entity "Deutsche Bank National Trust Company as Trustee under the pooling and servicing

 agreement Series ITF RAST 2005-Al5, a California Corporation (sic)."

        44.     The "588 Assignment" represents that Mortgage Electronic had a place of

 business at 3300 SW 34th Avenue, Suite 101, Ocala, Florida. In reality, Mortgage Electronic did

 not have any business address at that location, and the representation was a falsity.

        45.     The signature undertaking on the "588 Assignment" represents that it was signed

 by one "Paige Helen" as Vice President of "Mortgage Electronic as Nominee for NetBank."

 Despite this representation, the notarial undertaking declares that Paige Helen was in reality an

 employee of"IndyMac Bank, FSB."

        46.     A paper styled as an "Assignment of Mortgage" [hereinafter: the "620

 Assignment"] was recorded in the Land Records of the Town of Berlin under Vol. 620, Page

 0812, on July 20, 2009, suggesting that "Deutsche Bank National Trust Company as Trustee

 under the pooling and servicing agreement Series ITF RAST 2005-A15" assigned the apparent

 mortgage to the entity "Deutsche Bank National Trust Company as Trustee of the Residential

 Asset Securitization Trust 2005-Al 5, Mortgage Pass-Through Certificates, Series 2005-0 under

 the Pooling and Servicing Agreement dated December 1, 2005."

        47.     The "620 Assignment" is represented as signed by one "JC San Pedro," pursuant

 to the name stamp affixed thereto, claiming to be the "Authorized Signatory." The paper is

 bereft of any indication as to how "JC San Pedro" is an "authorized signatory," who authorized

 him, and under what circumstances.

                                                 13
Case 21-05006       Doc 1     Filed 04/28/21    Entered 04/29/21 14:32:56         Page 14 of 32




        48.     The notarial undertaking for "JC San Pedro" was taken in Williamson County,

 Texas. DBNT has no offices or place of business within Williamson County, Texas.

        49.     The notarial undertaking for the "620 Assignment" is facially defective as it does

 not recite within the undertaking who "JC San Pedro" is an "Authorized Signatory" of; the place

 for the entity name is left blank.

        50.     There is no Appendix or other Attachment to the "620 Assignment" Recordation

 that sets forth the authority of"JC San Pedro" to sign the paper, if indeed it was JC San Pedro

 that signed it, which itself is dubious, and cannot be determined from the paper as filed.

        51.     The "620 Assignment" is absent a Notarial Seal, leaving the paper unexecuted.

        52.     John O'Brien, Register of Deeds for the Southern Essex District Registry of

 Deeds, Commonwealth of Massachusetts, has declared by Affidavit dated 20 October 2016 that

 the person described as "Erica A. Johnson" is a "robo or surrogate signer." Register of Deeds

 O'Brien forwards all documents presented for Recordation containing the signature of Erica A.

 Johnson to the Massachusetts Attorney General's Office "for review and possible violation of a

 Crime against Property, specifically MOL Chapter 266, Section 35 A (b)(4)." The "588

 Assignment" contains the signature of Erica A. Johnson.

        53.     "Mortgage Electronic," a/k/a "MERS," holds itself forth to the public at large,

 and uses as its address in various purported "Assignments" filed in a plethora of instances around

 the country, as "1901 East Vorhees Street, Suite C, Danville, Illinois 61834." The address traces

 back to an industrial warehouse operated for pharmacy inventory distribution:




                                                 14
Case 21-05006       Doc 1     Filed 04/28/21    Entered 04/29/21 14:32:56         Page 15 of 32




        54.       "Suite C" turns out to be a side truck-dock door with an adjacent solid-metal

 pedestrian door, which is kept locked. Suite C, a separate truck-dock, is a narrow sliver of the

 windowless warehouse of about 1,000 sq., ft. It is rented to an individual, one "Daniel

 Schroeder," who murkily represents himself as "Metro Detective Agency." It would appear that

 the schemers behind "MERS" or "Mortgage Electronic" have created a blind alley of opacity,

 impenetrable to any other than the most determined sleuth. Break in to "Suite C," and you find a

 man with a gun.

        55.       On September 14, 2015, PlaintiffDeFranco issued a Notice of Rescission

 rescinding the apparent loan transaction as reflected in a paper styled as note and another as

 Mortgage recorded as recited in paragraph 13 hereinabove. The Rescission is effective upon

 mailing by operation of law.

        56.       The Notice of Rescission was recited by Recordation upon the Land Records of

 the Town of Berlin of a Notice oflnterest in Lands, at Vol. 724, pages 655-656 therein.

        57.       More than one year has passed since the Notice of Rescission was issued by the

 Plaintiff herein; wherefore, no debt is maintained by operation of law as against this plaintiff.

        58.       DBNT commenced certain litigation against PlaintiffDeFranco in the

 Connecticut Superior Court by Complaint dated March 22, 2007, under docket no. HHB-cv07-

 600732-S. Therein, DBNT accelerated what it claimed was the debt. The cause was Dismissed

 by the Court [Abrams, J.] on 13 December 2012 [Dkt. No. 174.00] for failure to prosecute with

 due diligence.

        59.       More than six (6) years have passed since the acceleration of the debt and no

 claimant has instituted timely litigation as against this Plaintiff herein, wherefore, the purported

 Note is unenforceable and no debt can be claimed as against this Plaintiff by operation of law.

        60.       On or about September 2, 2011, Federal Housing Finance Agency (FHFA), by the

 United States Department of Justice, in its capacity as Conservator for Fannie Mae and Freddie

 Mac, commenced an action against the Deutsche Bank A.G., its various conglomerate

 subsidiaries (collectively, the "Deutsche Bank Defendants") in the United States District Court

                                                  15
Case 21-05006         Doc 1   Filed 04/28/21    Entered 04/29/21 14:32:56                                Page 16 of 32




for the Southern District of New York, captioned Federal Housing.,F.inance.Agency v. Deutsche
                                                                              ,,   -            '


Bank AG, et al., No. 11 Civ. 6192. Therein, the FHFA alleged that Deutsche Bank had engaged
                                                                ,.,_...,-~   '"""J .... •:"';       ',     r, :
in criminal and wrongful lending practices as respects certain residential· mortgage-habked

securities. Contained therein by reference was the RAST 2005741.5- trust, recite~ i~yatAgraph 46
hereinabove.

          61.   A Settlement Agreement was entered into between the United States Department

of Justice and Deutsche Bank defendants on January 17, 2017. The terms of the Settlement

Agreement required the Deutsche Bank Defendants to pay compensation and restitution to its

victims in the collective amount of $4.1 Billion and a civil penalty to the United States of $3.1

Billion. This is in addition to the payment of $1. 87 5 Billion previously paid for its mortgage

frauds.

          62.   To date, DBNT has not paid any restitution funds to Plaintiff for its wrongful and

fraudulent conduct.

          63.   The non-party Hunt, Leibert, Jacobsen P.C. commenced litigation against plaintiff

DeFranco by Summons and Complaint with return date of June 18, 2013. Thereafter Zachary

Grendi [hereinafter: "Grendi"], an associate hired by defendant Eric Houser, entered his

Appearance and subsequently commanded plaintiff DeFranco to attend a "deposition" in a hotel

bedroom at the Fairfield Inn, in Plainville, Connecticut, on October 06, 2014.

          64.   No stenographer was Ordered by Grendi to record any "deposition." In truth,

Grendi's sole motivation was to place plaintiff Anna Defranco under duress, and to coerce

sexual favors from plaintiff Anna DeFranco.

          65.   At the time that Grendi undertook his despicable acts, he was an agent or servant

of the defendants herein. Grendi was ultimately supervised and under the control of defendant

Eric Houser.
          66.   Grendi was replaced by another series of individuals hired by and servants to the

defendants herein. Ultimately, "Jordan Schur" [hereinafter, "Schur"] entered his Appearance as



                                                16
Case 21-05006      Doc 1    Filed 04/28/21     Entered 04/29/21 14:32:56         Page 17 of 32




 an individual attorney and not as a servant of the defendants, and therein with his Appearance

 claimed that he represented "Deutsche Bank National Trust Co." ["DBNTC," or "Deutsche"].

        67.     In truth, Schur did not represent DBNTC.

        68.     In truth, nobody at Deutsche Bank had ever heard of Jordan Schur, nor for that

 matter did Deutsche Bank have any retainer agreement with either "Houser & Allison, APC" or

 defendant "Eric D. Houser, A Law Corporation."

        69.     Nonetheless, Jordan Schur proceeded to pepper the Court with an avalanche of

 Motions and Pleadings, all claiming that Schur represented DBNTC and that Schur's employers

 were "Houser & Allison."

        70.     Schur then took the controversy to a court trial, and proffered as his "witness" a

 certain "Sony Prudent" [hereinafter: "Prudent"] who testified that he had his personal

 knowledge of anything and everything by looking at computer-screen inputs of a platform

 described to the Court as the "RealDoc Vault" system. Prudent apparently was introduced to the

 case about three weeks before he appeared at trial. Prudent had no first-hand knowledge of

 anything.

        71.    In a subsequent matter, pursuant to Court Order from the Bench that Prudent

 prepare an Affidavit as to the claimed payments made by or incurred by "the Plaintiff," Prudent

 prepared his Supplemental Affidavit of various "costs" he claimed were incurred by "Ocwen."

 Notably, "Ocwen" is not the Plaintiff.

        72.     The Supplemental Affidavit proffered by Prudent stated that he was "employed

 by Ocwen Financial Corporation, whose indirect subsidiary is Ocwen Loan Servicing, LLC."

 Nonetheless, the Supplemental Affidavit ends with the Declaration that it is submitted by

 "Ocwen Loan Servicing, LLC," and signed in that capacity by Sony Prudent.

        73.     Prudent testified that he had an "address" of 1661 Worthington Road, Suite 100,

 in West Palm Beach, Florida. West Palm Beach is located in Palm Beach County. Nonetheless,

 the Supplemental Affidavit represents that it was Undertaken in Broward County.



                                                 17
Case 21-05006      Doc 1     Filed 04/28/21    Entered 04/29/21 14:32:56         Page 18 of 32




         74.   In truth, Prudent actually works in Jacksonville, Florida, some 326 miles to the

North.

         75.   In truth, the Supplemental Affidavit was manufactured by Jordan Schur and

shipped off to Ocwen Loan Servicing for execution. It was not signed at Prudent's home or at

his place of work. The Notary, who is an internal employee of the Ocwen octopi of companies,

executed the undertaking without Prudent present.

         76.   The entirety of the Supplemental Affidavit is a falsity, from the fertile mind of

Jordan Schur, and crafted by Schur with the specific purpose of furthering the statutory theft of

the DeFranco home by the Ocwen interests. The Court relied upon the representations of the

Affidavit in reaching its decision.

         77.   The matter went to Appeal. At Pre-Argument Conference before Judge

Cutsumpas of Waterbury in Waterbury, the Court [Cutsumpas, J.] interrogated Schur as to who

his client was. Schur repeatedly and evasively responded "I represent the plaintiff."

Whereupon, the Court declared: "Mr. Schur, that is not good enough. What is the name of the

party you represent?" At that point, Schur blurted "Ocwen."

         78.   Although Schur did not enter his Appearance in the Defranco case as an attorney

with either Eric D. Houser, A Law Corporation, or "Houser & Allison APC," nonetheless it

remains that Schur is employed by defendant Houser and apparently is a "Partner" in the

defendant Eric D. Houser, A Law Corporation enterprise. The enterprise remains liable for the

wrongful acts and torts of Schur under the principle of respondeat superior.

         79.   In the course of progress of the trial of the Defranco controversy, Plaintiff

Defranco, the defendant therein, filed for protection from creditors before the United States

Bankruptcy Court, District of Connecticut, under Docket No. 16-bk-21739.

         79.   Jordan Schur boasts on the website of"Houser & Allison," apparently a

predecessor incarnation of the current enterprise defendant Eric D. Houser, A Law Corporation,

that he has triumphed with "Judgments" as against the plaintiffs herein. In truth, there are no

final judgments. As to plaintiff Defranco, the jurisdiction of the trial court ceased at the moment

                                                18
Case 21-05006         Doc 1    Filed 04/28/21     Entered 04/29/21 14:32:56        Page 19 of 32




when plaintiff DeFranco applied for and was granted protection from creditors by the said

Bankruptcy Court. Any further pronouncements from the state trial court, either by way of

judgment or otherwise, are void ab initio by operation of law. As to plaintiff Young, no final

Judgment has been exercised and the docket remains pending.

       80.        In the matters of plaintiffs Young and Defranco before the state courts of

Connecticut, Jordan Schur maintained that he represented the claimed entity DBNTC

["Deutsche]' allegedly in its capacity as a "trustee" of a certain trust. In truth, Jordan Schur did

not represent DBNTC, neither in its alleged capacity as a "trustee," nor in any other capacity.

       81.        Indeed, Jordan Schur's client, and the entity with which Eric D. Houser, a Law

Corporation, a defendant herein, was retained, was Ocwen Financial Corporation ["Ocwen"].

       82.        In truth, neither DBNTC as a national association bank, nor DBNTC as the

purported "trustee" of either the so-called trust it claimed in the matter of Young, nor of the so-

called trust it claimed in the matter ofDeFranco, paid value to someone who owned the

underlying obligations alleged in exchange for a document of conveyance transferring the

ownership of the underlying obligations.

       83.        In truth, neither DBNTC as a national association bank, nor DBNTC as the

purported "trustee" of either the so-called trust it claimed in the matter of Young, nor of the so-

called trusts it claimed in the matter of DeFranco, carries a loan account receivable in the name

of either DBNTC or of DBNTC as a purported trustee of anything, as asset entries on their

general ledger.

       84.        Nonetheless, Jordan Schur aggressively pursued litigation as against his victims

the plaintiffs herein, asserting substantively that DBNTC was a "lender" and "creditor" entitled

to sums from Young and DeFranco, while in the knowledge that those assertions were not true.

Further, Jordan Schur did so knowing that he was not retained by DBNTC, and had no authority

from DBNTC to advance those spurious claims.
       85.        Jordan Schur also interposed himself into the Bankruptcy Petition of plaintiff

Defranco. For example but without limitation, by filing dated April 06, 2017, Schur filed a

                                                  19
Case 21-05006        Doc 1      Filed 04/28/21   Entered 04/29/21 14:32:56         Page 20 of 32




 Motion titled Defendant's Motion to Dismiss Debtor's Complaint, 17-02018, wherein Schur

 represented to this Court that Schur, now under the wings of Houser & Allison, APC, was

 counsel retained by Deutsche Bank National Trust Company of a certain "Trust," which was not

 truthful, and which both Jordan Schur and Eric Houser knew was untruthful. [The Motion was

 not addressed by the Court.]

         86.     Neither Jordan Schur nor Eric Houser nor any ofHouser's corporate alter-ego law

 firm entities had any authority to file Pleadings for DBNTC, as DBNTC did not retain either

 Schur, or Houser, or the Houser alter-ego law firms.

         87.     Matters in the State Court litigation as respects plaintiff DeFranco herein resulted

 in an order by that court for the parties to continue mediation to resolve their differences.

 Whereupon, Jordan Schur crafted a settlement proposal couched as a "Loan Modification

 Agreement" [hereinafter: "the Proposal"] and presented same to counsel for DeFranco on a

 "take it or leave it" basis.

         88.     The Proposal required that, as a pre-condition to any settlement, Defranco would

 acknowledge in writing that she was indebted to the novel entity "PHH Mortgage Co." ["PHH"]

 as the "owner of the debt" for sums in excess of $350,000.

         89.     In truth, PHH is the latest component in the massive octopi of OCWEN corporate

 vehicles of mortgage fraud and abuse, being a subsidiary of the parent or holding company

 Ocwen Financial Corporation.

         90.     PHH never paid any sums certain for any debt of either plaintiff herein, and

 Jordan Schur's tactics of coercion, oppression, and placing the plaintiffs herein under duress

 were wrongful, and injurious, and are and constitute an abuse of litigation, and are and constitute

 an effort to conclude statutory theft of the plaintiffs Properties.




                      III. ISSUES PRESENTED & CLAIMS FOR RELIEF
         91.   The Federal Truth in Lending Act, 15 U.S.C. § 1635, Regulation Z § 226.23 allow

                                                   20
Case 21-05006      Doc 1     Filed 04/28/21      Entered 04/29/21 14:32:56        Page 21 of 32




 for a borrower to rescind the Note and Deed of Trust by operation oflaw. This occurred in this

 case as of September 14, 2015 when Plaintiff sent the rescission notice and more than 20 days

 had elapsed without any formal response from any entity within the claims recorded on the Land

 Records of the Town of Berlin..

        92. Specifically, the undisputed evidence shows that Plaintiff properly rescinded both of

 her 2005 note and apparent mortgage under TILA 15 U.S.C. § 1635(a) on September 14, 2015,

 effectively voiding all contracts and debt. Therefore, Defendants had no standing to initiate a

 foreclosure or collect payments under the contracts because those contracts were extinguished by

 operation oflaw on September 14, 2015.

        93.     This loan was the result of predatory lending; it was based on illegal and unfair

 business practices and fraud that were designed to force Plaintiff into forfeiting her property,

 valued at over $300,000 dollars. The law does not stand for such practices. DBNT, Mortgage

 Electronic, IndyMac Bank, and FDIC have no standing and have never had any valid title or

 legal right to Plaintiffs payments or a valid secured interest.

        94.     The facts are clear and undisputed; Plaintiff's loans were rescinded and

 extinguished by operation oflaw on September 14, 2015, and no party could obtain any rights or

 interest to enforce contracts that were made void after this date.


 PLAINTIFF IS ENTITLED TO DECLATORY RELIEF BASED ON HER LEGAL
 RESCISSION UNDER TILA
        95.    TILA gives borrowers a "right to rescind" for some kinds of consumer credit

 transactions. 15 U.S.C. § 1635(a); see 15 U.S.C. § 1635(d) (right to rescind is unwaivable except

 in emergency circumstances). Rescission applies to transactions in which a creditor takes a

 security interest in an obligor's "principal dwelling" and in return, provides money on property

 the obligor uses for non-business purposes. 15 U.S.C. § 1635(a). In 1974 TILA was amended to

 limit the time an obligor had to rescind a transaction to three years after the consummation of the

 transaction or sale of the property. 15 U.S.C. § 1635(f).


                                                  21
Case 21-05006      Doc 1     Filed 04/28/21     Entered 04/29/21 14:32:56          Page 22 of 32




         96.   Of primary concern, and importance, as clarified in the United States Supreme

Court in Jesinoski v. Countrywide Home Loans, Inc., 135 S. Ct. 790, 190 L. Ed. 2d 650, 574

U.S. (2015), the obligor's exercise of the rescission triggers a series of steps through which the

transaction is unwound. See Beach, 523 U.S. at 412-413. First, when an obligor exercises his

right to rescind, she is not liable for any finance charge or other charge, and any security interest

given by the obligor becomes void upon rescission. 15 U.S.C. § 1635(b). Second, within twenty

days after receipt of the notice ofrescission, the creditor shall return to the obligor any money or

property given as earnest money, down payment or otherwise, and shall take any action

necessary or appropriate to reflect termination of any security interest created under the

transaction. Ibid. Third, upon performance by the creditor's obligations under this section, the

obligor shall tender any property the creditor has previously delivered (or its reasonable value).

Ibid. Pursuant to Reg Z notice is given by mail, telegram, or other means of written

communication. 12 C.F.R.226.23(a)(2); See 12 C.F.R. Pt. 226, Apps. H-8, H-9 (Model forms for

excising Rescission Right); 12 C.F.R. 1026.23(a)(2).

        97.    Erroneously, lower Courts have misinterpreted§ 1635 as requiring the obligor to

file a lawsuit to effect rescission. However, the plain language of the statute puts no such

requirement on the obligor. That provision "says nothing in terms of an action" or a "suit's

commencement"; rather it speaks to the "duration" of the rescission right. Beach v. Ocwen Fed.

Bank, 523 U.S. 410,417 (1998). The Supreme Court found that nowhere does§ 1635(a) allow

for a debate as to disputed or undisputed notices; simply put the transaction and its contracts are

void as a matter of law upon mailing of the Notice of Rescission. Jesinoski, supra, at 793. Based

on the clarification of the TILA rescission by the Supreme Court, Plaintiffs contracts became

void as of September 14, 2015. Regardless to whether the creditor fulfills its legal requirement to

return all funds paid on the loan and reflect the termination of the security instrument, the loan

no longer exists; the contracts are void and any acts by any party based on the loan or contracts

are illegal.



                                                 22
Case 21-05006       Doc 1     Filed 04/28/21     Entered 04/29/21 14:32:56         Page 23 of 32




 Burden of Proof and Elements

          98.    All Plaintiff is required to show is the loan was rescinded by virtue of written

 notice. Period. She has done so - as found by her Filing and Recordation of the Notice of

 Rescission and Interest in Lands upon the Berlin Land Records. Elements are by matter of law

 proven by No Response to Letter by any claimed party to the various Assignments as recorded

 on the Land Records.

          99.     The letter was mailed on September 14, 2015; the creditor had 20 days to file

 action in dispute of the notice of rescission and chose not to do so. The loan and contracts are

 void and must be cancelled as a matter oflaw effective September 14, 2015.

          100.   The Notice of Rescission and Interest in Lands was filed on the Land Records of

the Town of Berlin, thereby "memorializing" the September 14, 2015, by Filing at Vol. 724,

pages 655-656 therein. The universe of possible claimants had another opportunity to file an

action/response in dispute of the notice of rescission and chose not to do so. The loan and

contracts were void as of September 14, 2015 and must be cancelled as a matter of law.

          101.   Notwithstanding the (a) stale-dated purported note by virtue of acceleration and

then abandonment by DBNT; (b) the failed and unperfected purported assignments of mortgage

as alleged hereinabove; (c) the lapse of one year after Notice of Rescission now vacating and

voiding all claims of debt in whatsoever form, nonetheless Jordan Schur has continued to harass

the Plaintiff by filing and continuing litigation within the Connecticut Superior Court; has utterly

failed and refused to refund to Plaintiff the sums paid under the apparent loan, together with all

deposits and earnest monies and all fees; and has refused and failed to remove, by the filing of a

vacating of same, the Lis Pendens that Hunt, Leibert, Jacobson P.C., DBNT, and Ocwen has

placed upon the Land Records of the Town of Berlin as to the Subject Property, thereby

slandering the title thereto and inflicting harms, wrongs and injuries upon Plaintiff DeFranco

herein.




                                                  23
Case 21-05006       Doc 1     Filed 04/28/21      Entered 04/29/21 14:32:56          Page 24 of 32




                                               COUNTS

 FIRST COUNT            Plaintiffs Count for Statutory Theft
                        [as to all defendants]

         1.     Plaintiffs re-allege each of the previous allegations as if set forth fully herein.

         2.     The acts and practices of the defendants and of Jordan Schur were designed with

 the specific and deliberate intent of wresting away the Properties of the Plaintiffs, wherein

 attorney Jordan Schur made false assertions in court with the intent of depriving them of their

 property in an effort to hand the property to the non-party Ocwen Financial Corp., and ultimately

 to Ocwen's sub-set entity, PHH Mortgage Corp, the reincarnation of the disgraced Ocwen

 enterprises.

        3.      C.G.S. § 52-564 action for civil theft provides for treble damages.

        4.      Jordan Schur takes the attitude that a license to practice law in Connecticut is a

 license to steal; that an attorney may commit the crime of larceny of another's property with

 impunity, safely cloaked in the absolute immunity from suit afforded by the litigation privilege,

 as long as he is careful to perpetrate the theft within the context and confines of civil litigation.

 Jordan Schur's attempt to hide behind the litigation privilege to avoid the consequences of his

 despicable conduct, however, takes the litigation privilege a bridge too far, is contrary to the

 public policy underlying the litigation privilege, and is unsupported by the case law which has

 developed the privilege.

        5.      At all material times, defendants and each of them knew, ought to have known, or

 could reasonably have foreseen that there are three elements that must be satisfied to enable a

 claimant to advance a cause against Plaintiffs herein as respects their respective homes. Those

 elements are: (1) the existence of the debt, (2) ownership of the debt by the claimant, and (3)


                                                   24
Case 21-05006      Doc 1     Filed 04/28/21      Entered 04/29/21 14:32:56         Page 25 of 32



 authority from the owner of the alleged underlying obligation. Those three elements have been

 ignored by defendants, who have wrongfully proceeded to represent to the Courts and the public

 at large that their facial client, Deutsche Bank, had rightful claims against Plaintiffs, including a

 rightful claim of security interest in the Plaintiffs' properties. Defendants advanced that cause

 although defendants, and each of them, and Jordan Schur, at all material times knew that those

 three elements did not exist, neither for Deutsche Bank nor for their true client Ocwen Financial

 Corporation. No such loan account receivable exists on the accounting ledgers of Deutsche Bank

 ["DBNT"], neither on its own account nor as "trustee" of some purported "trust."

        6.      Deutsche Bank, neither for its own account nor for that of any purported "trust" as

 so brazenly falsely represented by defendants herein and Jordan Schur, had any risk of loss on

 account of any purported "loan" claimed as against Plaintiffs herein, and no act or failure to act

 on the part of the homeowner plaintiffs herein would lead to any harm, loss, or injury to said

 Deutsche Bank; nonetheless, defendants and each of them including by agent or servant

 proceeded against Plaintiffs to convert the titles of and to properties of plaintiffs to their own

 name, thereby and thereupon committing civil theft thereof.

        7.      Real property can be the object of a civil theft, as C.G.S. § 53a-118(a)(l ), which

 applies to C.G.S. § 53a-119, provides in relevant part," 'Property' means any money, personal

 property, real property, thing in action, evidence of debt or contract, or article of value of any

 kind." (Emphasis added.) Barretta v. Barretta, No. CV09-5009664-S, 2011 WL 4031197, at *6

 (Conn. Super. Ct. Aug. 18, 2011).

        8.      At all material times, the Defendants, their agents and servants, and each of them

 knew, ought to have known, or could reasonably have foreseen the fact that civil theft is, at its




                                                   25
Case 21-05006         Doc 1      Filed 04/28/21   Entered 04/29/21 14:32:56         Page 26 of 32



 core, a cnme. Civil theft committed via litigation implicates the improper use of the judicial

 system.

           9.    By filing what are couched as "Certificates" upon the Land Records of the cities

 wherein Plaintiffs owned their homes, Jordan Schur, the defendants, and each of them knew full

 well that they had already wrongfully deprived Plaintiffs of ownership of their Property.

 Plaintiffs seek money damages, treble damages for civil theft, pursuant to C.G.S. § 52-564,

 common law punitive damages for civil theft in the amount of their attorney's fees, interest from

 the date of the civil theft, the costs of this action, and such other and further relief to which they

 may be entitled at law or in equity.




 SECOND COUNT Plaintiffs' Count for Slander of Title [as to all defendants]

           1.    Plaintiffs re-allege each of the previous allegations of paragraphs 1 to 101, above,

 as if set forth fully herein.

           2.    Paragraph 9 of the First Count of the Complaint is hereby incorporated as

 paragraph 2 of this the Second Count of the Complaint.

         3.      The Filing of false papers styled as "Assignment of Mortgage" [variously,

 "Corporate Assignment of Mortgage"] manufactured by persons with no interest in the debt,

 seeking to represent to the world at large that the writers had such interest and were authorized to

 manufacture and place same upon the Land Records, are and constitute a Slander of Title of

 Plaintiffs• lands.

         4.      Neither were the manufacturers described hereinabove authorized by any owner

 of the debt or debts to craft, create, manufacture, and Record, any such purported Assignments,



                                                   26
Case 21-05006         Doc 1     Filed 04/28/21    Entered 04/29/21 14:32:56          Page 27 of 32



 which assigned nothing, yet created a fa9ade of opacity for purposes of anticipated litigation

 against the Plaintiffs property owners, with the ultimate goal of wresting away the titles to their

properties, all to inure to the wrongful and unjust enrichment of the perpetrators thereof.

        5.        By participating in the schemes outlined hereinabove, defendants and each of

them are liable for Slander of Title to Plaintiffs, for which Plaintiffs demand money damages.



THIRD COUNT              Plaintiffs' Count for abuse of process [as to all defendants]

        1.        Plaintiffs re-allege each of the previous allegations of paragraphs 1 to 101, above,

as if set forth fully herein.

        2 - 13.      Paragraphs 1 through 9, inclusively, of the First Count of the Complaint, and

paragraphs 3 through 5, inclusively, of the Second Count of the Complaint, are hereby

incorporated as if fully set forth as paragraphs 2 through 13, respectively, of this the Second

Count of the Complaint.

        14.       At no time did Defendants actually represent the facial plaintiff or plaintiffs

represented in the caption Headings of the litigation they processed against the Plaintiffs herein.

        15.       In actuality, Defendants acted in all respects as brigands and highwaymen,

attempting to rob, and robbing, the Plaintiffs of their properties. The Defendants acted as rogue

attorneys untethered to any client in interest, seeking to collect on yet some other financial

institutions' claims of obligation, to the extent that they even existed.

        16.       Defendants have built up a veritable cottage industry of litigation in which they

scheme to attack the rights and interests of hapless property owners in an effort to wrest away

land titles, sell the properties to inure to their own benefit, eject the homeowners, and convert the




                                                   27
Case 21-05006         Doc 1     Filed 04/28/21   Entered 04/29/21 14:32:56         Page 28 of 32



equity in the Properties to the benefit of their counter-parties and themselves, all without right or

interest in the Properties.

        17.     The schemes referenced in part hereinabove include the filing and prosecuting of

utterly meritless litigation, bolstered by faux-witnesses such as Sony Prudent, the travelling

professional witness who has no personal knowledge and regurgitates whatever Defendants put

before him, wherein defendants act as marionette puppeteers, all for show before our Courts.

        18.     By pointing to "documents" which the Defendants themselves either

manufactured or had artfully constructed by document-mills for them, instead of to any actual

debt and the associated money trail, Defendants schemed to deceive and abuse the Courts, and

did deceive and abuse the Courts, for the wrongful purpose of extracting Rulings, Opinions, and

faux-Judgments as against Plaintiffs and others similarly situated.

        19.     The acts and practices of defendants and each of them, directly and by agent, are

and constitute abuse of process, for which abuse and abuses the Plaintiffs demand money

damages.



FOURTH COUNT Plaintiffs' Count for vexatious litigation [as to all defendants]

        1.      Plaintiffs re-allege each of the previous allegations of paragraphs 1 to 101, above,

as if set forth fully herein.

        2 - 7. Paragraph 9 of the First Count, and paragraphs 14 through 18, inclusively, of the

Third Count of the Complaint are hereby incorporated as if set fully forth as paragraphs 2

through 7, respectively, of this the Fourth Count of the Complaint.




                                                 28
Case 21-05006        Doc 1      Filed 04/28/21   Entered 04/29/21 14:32:56         Page 29 of 32



         8.      At no time did the Defendants in their role as attorneys or Officers of attorney law

corporations, nor their employees, partners or Agent, however variously described, Jordan Schur

and Zachary Grendi, actually represent Deutsche Bank in any capacity.

         9.      The act, acts, practice, and practices of the Defendants in promoting civil

litigation against Plaintiffs in situations where defendants do not even represent the named

plaintiff, have no contact with the named plaintiff, and do not receive instructions from the

named plaintiff, and not for the benefit of the named plaintiff, are and constitute vexatious

litigation.

         10.    Plaintiffs have been forced to expend vast amounts of time, mental energy,

emotional energy, marital energy, and funds on countering the vexatious litigation promoted by

Defendants, for which Plaintiffs demand money damages.



FIFTH COUNT              Plaintiffs' Count for defamation [as to all defendants]

         1.     Plaintiffs re-allege each of the previous allegations of paragraphs 1 to 101, above,

as if set forth fully herein.

        2.      By pursuing as a matter of public record various suits against Plaintiffs, and by

Filing various claims upon the Land Records slandering the titles of Plaintiffs' Properties,

defendants have damaged the reputation and standing of Plaintiffs in their communities.

        3.      Both Plaintiffs have been forced into filing for protection from creditors before

the United States Bankruptcy Court of the District of Connecticut. The Filings have disastrously

impacted their credit reputation, made it effectively impossible to finance their fixed assets,

made it impossible to obtain consumer credit, wrecked their marriages, and wreaked havoc upon

their lives.



                                                  29
Case 21-05006        Doc 1     Filed 04/28/21      Entered 04/29/21 14:32:56           Page 30 of 32



        4.      The destruction of Plaintiffs' reputations was made by the Defendants and each of

them with a callous impunity that is breathtaking in its reckless indifference, for which

destruction the Plaintiffs demand damages.


                                    IV. RELIEF REQUESTED


        102.    Plaintiffs demand money damages for civil theft, the damages being measured by

the assessed value of their Properties, set at 70% of market value, as the benchmark for

calculating the market value of their properties so wrongfully stolen from them.

        103.    Plaintiffs further demand treble damages for the civil thefts complained of, as

provided for under Connecticut General Statutes § 52-564, common law punitive damages for

civil theft in the amount of their attorney's fees, interest from the date of the civil theft, the costs

of this action, and such other and further relief to which they may be entitled at law or in equity.

        104.    Plaintiffs seek money damages from Defendants and each of them for abuse of

process in the amount of $2,000,000 each, to be levied jointly and severally as against all

defendants, for their abuse of process.

        105.   Plaintiffs seek money damages from Defendants and each of them for vexatious

litigation in the amount of $6,000,000 each, to be levied jointly and severally as against all

defendants, for their vexatious litigation.

        106.   Plaintiffs seek money damages from Defendants and each of them for Defamation

in the amount of $2,000,000 each, to be levied jointly and severally as against all defendants, for

their Defamations.

And for Declaratory Relief:

        107.    WHEREFORE, Plaintiff Young asks for Declaratory Relief by an Order issued to

the Clerk of the Town of Stamford Ordering the striking of the various Assignments of Mortgage

                                                   30
Case 21-05006       Doc 1     Filed 04/28/21       Entered 04/29/21 14:32:56                                          Page 31 of 32



and of Certificates filed against him in the Land Records thereof, such Filings to be declared null
                                                                                            · ~ ·~
                                                                                         .'.-' . ,        ,

and void, and Plaintiff obtain further relief as follows:

       a. That Plaintiff be put back in title to the subject property as.spl~·ffiVllo/ a~ is ~iS::,I'ight.
                                                                           :".   ~   f     /'   i    ii: it:...   t.,,/          •                     I             ;             )




       b. That the suit in foreclosure of Plaintiffs void Mortgage b~.de,ew~~ null and void..· ..-:
                                                                                ''      - .....                           -                                                    ~
                                                                                                                          -",        L   •   -~•   '       ,   >_, ,.,,;   i
                                                                                                                              • ·,··1,•

108.   WHEREFORE, Plaintiff Anna Defranco hereby requests DeclaratotyReliefper the

September 14, 2015 rescissions as follows:


       a. That Plaintiff be put back in title to the subject property as sole owner as is her right.

       b. That the suit in foreclosure of Plaintiff's void Mortgage be deemed null and void.

       c. That all documents recorded on or against title to the subject property in the Town of

Berlin, State of Connecticut public land records alienating Plaintiff Anna Defranco's land title

claims be declared null and void.



DATED this 26th day of April, 2021.

   Respectfully Submitted                                By: KAI-UWEM. YOUNG




                                                         81 ine Hill Avenue
                                                         Stamford, Connecticut 069 6
                                                         (203)-667-1187




                                                         A
                                                         225 Ox Yoke Drive
                                                         Berlin, Connecticut 0603 7
                                                         860-938-1556

                                                    31
Case 21-05006   Doc 1   Filed 04/28/21   Entered 04/29/21 14:32:56   Page 32 of 32




                                                             2nzl APR .28
